Filed 12/23/10             NO. 4-10-0143

                     IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

DAWN SIMMONS,                         )   Appeal from
          Plaintiff-Appellant,        )   Circuit Court of
          v.                          )   Livingston County
NANCY REICHARDT and GREG REICHARDT,   )   No. 05L14
          Defendants-Appellees.       )
                                      )   Honorable
                                      )   Jennifer H. Bauknecht,
                                      )   Judge Presiding.
_________________________________________________________________

          JUSTICE STEIGMANN delivered the opinion of the court:

          In May 2005, plaintiff, Dawn Simmons, sued defendants,

Nancy and Greg Reichardt, for injuries she sustained in June 2003

while on a trampoline.   In October 2007, Nancy and Greg filed a

motion for summary judgment under section 2-1005 of the Code of

Civil Procedure (735 ILCS 5/2-1005 (West 2008)), arguing that (1)

they did not owe Dawn a duty to warn her that jumping on a

trampoline may cause injury, (2) Dawn did not present evidence

that the trampoline was defective, and (3) Greg did not own the

trampoline or the property on which the trampoline was located.

Following a March 2009 hearing, the trial court granted summary

judgment in favor of Nancy and Greg.

          Dawn appeals, arguing that the trial court erred by (1)

granting summary judgment in Greg's favor and (2) denying her

subsequent motion to reconsider.   We disagree and affirm.

                           I. BACKGROUND

          The following facts were gleaned from the parties'

pleadings, depositions, affidavits, admissions, and other sup-
porting documents filed with the trial court.

           In 2003, Greg and his eight-year-old daughter, Haley,

lived in a home owned by Greg's mother, Nancy.    Nancy also rented

a room to Matt Ryan, a mutual friend of Greg and Dawn.    In June

2003, Dawn drove to Nancy's home to visit Greg, whom she had

known for several years.   Shortly after arriving, Dawn, Haley,

and Matt began playing a game called "popcorn" on the trampoline

located in Nancy's backyard.   Dawn described that the game--which

she had played several times on that trampoline--required a

person to sit in the center of the trampoline's bouncing surface,

while others bounced along the outer edges in an attempt to "pop"

the sitting person into the air.

           Dawn explained that because she had been experiencing

lower back spasms, which she had been treated for since 2001, she

did not want to jump on the trampoline.    Instead, Dawn sat in the

middle of the trampoline's circular surface while Matt and Haley

attempted to propel her into the air.    At some point, Dawn was

lifted into the air, came back down onto the trampoline surface,

and "bottomed out," which caused her to hit her buttock on the

ground.   As a result, Dawn experienced pain and immediately

stopped playing on the trampoline.     Thereafter, Dawn, Matt, and

Haley began playing catch with a football.

           After playing catch, Dawn returned to Nancy's home,

where Greg and Nancy had been during Dawn's time outside with

Matt and Haley.   Dawn told Greg that (1) she had hit her buttock

on the ground while on the trampoline and (2) her buttock and


                               - 2 -
tailbone were aching.    Dawn stated that Greg responded by laugh-

ing and stating, "[N]ow you know why I don't go on that thing."

Later that evening, Dawn experienced an aching tailbone but

"could still walk and move around."     Dawn spent the night at

Nancy's home, and the following morning, experienced pain in her

lower back and tailbone area that intensified as the day pro-

gressed.   Eventually, Dawn drove to a drugstore to fill a pre-

scription that her doctor had prescribed for muscle spasms months

earlier.

           Two weeks later, Dawn sought medical attention for her

lower back, and her doctor prescribed an oral steroid.     During a

second doctor visit, the physician ordered a magnetic resonance

imaging test.   Shortly thereafter, Dawn called Greg and asked him

to file a claim with his insurance company because she did not

have health insurance.   Greg initially responded that he would do

so, but a few days later when Dawn called Greg about her request,

he refused to take her call.   In September 2003, Dawn had surgery

on a disk in her lower back that had been putting pressure on her

spinal cord.    Dawn claimed that as a direct result of the trampo-

line incident, she was unemployed from August 2003 through

January 2004.

           After Dawn decided to sue Nancy and Greg, she made a

written record of the events related to the trampoline incident,

which spanned from June through September 2003.     In an entry

dated "Week of Sunday[,] June 15, 2003[,]" Dawn wrote, in perti-

nent part, the following:


                                - 3 -
               "During the conversation, I mentioned

          how much pain my back was in from the trampo-

          line bottoming-out.    Greg's response was,

          'Hey, now you know why I don't go on that

          thing anymore! (laughs)...We just moved it to

          the other side of the yard, so some of the

          springs were probably loose."

          In May 2005, Dawn filed a two-count complaint, alleging

that Nancy and Greg, respectively, (1) knew the trampoline's

springs were loose and (2) failed to warn her (a) about the loose

springs and (b) that the weight of two adults on the trampoline

would be sufficient for the trampoline's bouncing surface to make

contact with the ground.

          In October 2007, Nancy and Greg filed a motion for

summary judgment under section 2-1005 of the Code (735 ILCS 5/2-

1005 (West 2008)), arguing that (1) they did not owe Dawn a duty

to warn her that jumping on a trampoline may cause injury, (2)

Dawn did not present evidence that the trampoline was defective,

and (3) Greg did not own the trampoline or the property on which

the trampoline was located.   In support of the motion for summary

judgment, Greg attached an affidavit, in which he stated, in

pertinent part, the following:

               "2.    That the property where [Dawn's]

          alleged injuries occurred was owned solely by

          [Nancy].

               3.    That the trampoline upon which


                                 - 4 -
          [Dawn] allegedly sustained her injuries was

          purchased and owned solely by [Nancy]."

          Following a March 2009 hearing on the motion for

summary judgment, the trial court, in May 2009, entered a written

order granting summary judgment in favor of Greg and Nancy.    With

regard to the grant of summary judgment in Greg's favor, the

court's order stated, in pertinent part, the following:

                  "[I]t is undisputed that Greg *** was

          not home at the time of the incident, did not

          own the trampoline[,] and had not given

          [Dawn] permission to use the trampoline.

          [Dawn's] theory against [Greg] is *** based

          upon the statement he made after the inci-

          dent.    However, the statement itself is vague

          and does not show prior knowledge on the part

          of [Greg].    Assuming arguendo that [Greg]

          made this statement, he could not very well

          have warned [Dawn] about it since he was not

          home at the time of the incident.    Moreover,

          he was not the owner of either the home or

          the trampoline and therefore[,] would owe no

          duty to [Dawn] to warn her of any defects."

          (Emphases added.)

          In June 2009, Dawn timely filed a motion to reconsider,

requesting that the trial court reverse its grant of summary

judgment in Greg's favor.    In support of her motion, Dawn ap-


                                 - 5 -
pended only the affidavit of Kimberly Gordon, Greg's former

spouse, who asserted that (1) she was with Greg when he purchased

the trampoline in 2000, (2) the trampoline became Greg's property

after their divorce, and (3) Nancy neither purchased nor financed

the purchase of the trampoline.

          In September 2009, Greg filed an answer to Dawn's

motion to reconsider in which he (1) argued that the trial court

should not consider Kimberly's affidavit because Dawn did not

provide a reasonable explanation as to why the affidavit was not

provided to the court at the March 2009 hearing on the motion for

summary judgment and (2) acknowledged that he was at Nancy's home

during the trampoline incident, but that he neither knew that

Dawn was using the trampoline nor gave her permission to do so.

          (The record shows that prior to the hearing on Dawn's

motion to reconsider, Nancy died.   Thus, Dawn's motion to recon-

sider was solely directed to the trial court's grant of summary

judgment in Greg's favor.)

          Following a January 2010 hearing on Dawn's motion to

reconsider, the trial court entered the following docket entry:

               "[The court] notes that Greg was home at

          [the] time of [the] incident (contrary to

          [statement] in order granting summary judg-

          ment ***), but [he was] not aware [that]

          anyone [was] outside using [the] trampoline.

          Affidavits [submitted with motion] to recon-

          sider not properly before [the court].   Re-


                              - 6 -
          gardless, [the court] finds [nothing] which

          would cause [the court] to reconsider its

          ruling. [Motion] to reconsider denied."

          (Emphasis in original.)

          This appeal followed.

         II. THE TRIAL COURT'S GRANT OF SUMMARY JUDGMENT

     A. Dawn's Claim That the Trial Court Erred by Granting
                Summary Judgment in Greg's Favor

         1. Summary Judgment and the Standard of Review

          "Summary judgment is appropriate 'if the pleadings,

depositions, and admissions on file, together with the affida-

vits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.' "   Irwin Industrial Tool Co. v. Illinois

Department of Revenue, 238 Ill. 2d 332, 339-40, ___ N.E.2d ___,

___ (2010), quoting 735 ILCS 5/2-1005(c) (West 2008).    A triable

issue of fact precluding summary judgment exists where the

material facts are disputed or where the material facts are

undisputed, but reasonable persons might draw different infer-

ences from those undisputed facts.     Williams v. Manchester, 228
Ill. 2d 404, 417, 888 N.E.2d 1, 9 (2008).

          The party moving for summary judgment bears the initial

burden of proof.   Atanus v. American Airlines Inc., 403 Ill. App.
3d 549, 553, 932 N.E.2d 1044, 1048 (2010); Evans v. Brown, 399
Ill. App. 3d 238, 243, 925 N.E.2d 1265, 1271 (2010).    "When

reviewing a grant of summary judgment, this court must determine

whether, when viewed in the light most favorable to the nonmoving

                               - 7 -
party, the pleadings, depositions, admissions, and affidavits on

file reveal any genuine issues of material fact and, if not,

whether the moving party is entitled to judgment as a matter of

law."    Brugger v. Joseph Academy, Inc., 202 Ill. 2d 435, 446, 781
N.E.2d 269, 275 (2002).       "We review de novo the trial court's

grant of summary judgment."          Brown, 399 Ill. App. 3d at 244, 925

N.E.2d at 1271.

        2. Dawn's Contention That a Genuine Issue of Material
                   Fact Precluded Summary Judgment

            Dawn argues that the trial court erred by granting

summary judgment in Greg's favor.         Specifically, Dawn contends

that contrary to the court's findings, a genuine issue of mate-

rial fact existed as to whether Greg owned the trampoline.          In

support of her contention, Dawn relies on Greg's August 2007

deposition, in which Greg provided the following pertinent

testimony:

                    "[DAWN'S ATTORNEY]:       Do you know what

            size the trampoline was that was in your

            yard?

                    [GREG]:   ***    It might have been 15-foot

            [in] diameter maybe.       ***

                    [DAWN'S ATTORNEY]:       And you were the one

            who purchased the trampoline ***?

                    [GREG]:   Yes.

                    [DAWN'S ATTORNEY]:       And do you remember

            when that was?

                    [GREG]:   That would be [sic] before

                                      - 8 -
          [Haley and I] moved to [Nancy's home], so I

          would think it would probably be [20]02.

               [DAWN'S ATTORNEY]:   And what did you

          purchase it for, if anything?

               [GREG]:   For Haley."

          Upon appellate review of a trial court's summary-

judgment determination, the appellant may (1) refer to the record

only as it existed at the time the trial court ruled, (2) outline

the arguments made at that time, and (3) explain why the trial

court erred by granting summary judgment.   Lawrence & Allen, Inc.

v. Cambridge Human Resource Group, Inc., 292 Ill. App. 3d 131,

136, 685 N.E.2d 434, 439 (1997).

          The problem with Dawn's contention is that prior to the

March 2009 hearing on Greg's motion for summary judgment, she

never submitted Greg's deposition to the trial court as it

addressed that motion.   Thus, when the court entered a written

order in May 2009 granting summary judgment in Greg's favor, the

court was correct to observe--based upon the materials the

parties had submitted--that it was "undisputed" that Greg was not

the owner of either the home or the trampoline.   Indeed, although

Dawn later filed a motion to reconsider that contained additional

evidentiary material--namely, the affidavit of Kimberly Gordon--

she never presented the court with Greg's deposition, as Dawn's

counsel conceded at oral argument before this court.    Accord-

ingly, because the content of Greg's deposition was not properly

before the court at the March 2009 summary-judgment hearing, we


                               - 9 -
refuse to consider it on appeal.   See Brown, 399 Ill. App. 3d at

252, 925 N.E.2d at 1278 ("'The scope of appellate review of a

summary[-]judgment motion is limited to the record as it existed

at the time the trial court ruled'"), quoting McCullough v.

Gallaher & Speck, 254 Ill. App. 3d 941, 947, 627 N.E.2d 202, 207

(1993).   To hold otherwise would mean reversing the trial court

based upon evidence it never heard, an action this court is

extraordinarily disinclined to ever take.

           Having concluded that the August 2007 deposition was

not properly before the trial court, we turn to the merits of

Dawn's argument, considering only the evidence that was properly

before the court.

           Here, the competent evidence--which we note was

undisputed--at the March 2009 summary-judgment hearing shows that

Nancy owned (1) the trampoline in question and (2) the property

on which the trampoline was located.    Thus, Greg had no duty to

warn Dawn of trampoline defects--if any--irrespective of his

knowledge of such defects.   Accordingly, we conclude that the

trial court did not err by granting summary judgment in Greg's

favor.    See Turner v. Northern Illinois Gas Co., 401 Ill. App. 3d
698, 705, 930 N.E.2d 418, 425 (2010) (summary judgment is appro-

priate when a plaintiff fails to provide facts from which a court

can infer the existence of a duty).

     3. A Suggested Checklist for Summary-Judgment Practice

           All too often, deficiencies in a nonmoving party's

response to a movant's motion for summary judgment results--as in


                               - 10 -
this case--in a trial court's grant of summary-judgment and the

resulting affirmation on appeal.   Thus, a better practice might

be for counsel to adopt a checklist--similar to the rules that

attorneys must follow in summary-judgment proceedings held in

federal court--to minimize, if not eliminate, such deficiencies.

          For example, local rule 7.1(D)(2) of the United States

District Court, Central District of Illinois, requires that

responses in opposition to a motion for summary judgment contain

the following: (1) an introduction, summarizing the legal and

factual basis for the opposition, which includes an explicit

statement of the relief sought; (2) separate sections outlining

(a) undisputed material facts, (b) disputed material facts, (c)

disputed immaterial facts, (d) undisputed immaterial facts, and

(e) additional material facts; and (3) an argument section that

responds directly to the movant's argument for summary judgment

by identifying each disagreement with a proposed point of law and

why the movant's summary-judgment motion should not be granted.

C.D. Ill. Ct. R. 7.1(D)(2) (eff. January 20, 2010).

          Employment of such a checklist, although not mandatory,

would undoubtedly assist attorneys filing and opposing summary-

judgment motions by forcing them to efficiently and effectively

focus their respective arguments on the central concern underly-

ing such motions, which is whether a genuine issue of material

fact is present on the record before the trial court.   Moreover,

such a tightly focused presentation to the court would also

result in (1) the efficient use of scarce judicial resources and


                             - 11 -
(2) a better and clearer record on appeal, assuming summary

judgment is granted.

             B. Dawn's Claim That the Trial Court Erred
                 by Denying Her Motion To Reconsider

           Dawn next argues that the trial court erred by denying

her motion to reconsider.   We disagree.

           "The purpose of a motion to reconsider is to bring to

the trial court's attention (1) newly discovered evidence not

available at the time of the hearing, (2) changes in the law, or

(3) errors in the court's previous application of existing law."

Stringer v. Packaging Corp. of America, 351 Ill. App. 3d 1135,

1140, 815 N.E.2d 476, 481 (2004).   When a movant seeks reconsid-

eration based on newly discovered evidence, "a party must show

that the newly discovered evidence existed before the initial

hearing but had not yet been discovered or was otherwise unob-

tainable."   Stringer, 351 Ill. App. 3d at 1141, 815 N.E.2d at

481.   A trial court's decision to grant or deny a motion to

reconsider lies within its sound discretion, and this court will

not disturb such a ruling absent an abuse of discretion.

Stringer, 351 Ill. App. 3d at 1140, 815 N.E.2d at 481.

           In this case, Dawn contends that Kimberly's affidavit

was not presented to the trial court at the March 2009 summary-

judgment hearing because although Kimberly "was known to the

parties, no one knew she had any knowledge of the owner of the

trampoline until she raised it in a discussion with [Dawn] after

the [court's] ruling on the [summary-judgment] motion."    However,

Dawn's assertion fails to reasonably explain why her conversation

                               - 12 -
with Kimberly could not have taken place during the 46 months

that elapsed from the time she filed her May 2005 complaint until

the March 2009 hearing on the motion for summary judgment, yet

she acquired Kimberly's signed affidavit 10 days after the court

granted summary judgment.

          In this regard, we reaffirm the following rationale

underlying the requirement that a movant provide a reasonable

explanation, justifying why evidence presented at a hearing on a

motion to reconsider was not available at the time of the origi-

nal hearing:

          "'Trial courts should not permit litigants to

          stand mute, lose a motion, and then franti-

          cally gather evidentiary material to show

          that the court erred in its ruling.   Civil

          proceedings already suffer from far too many

          delays, and the interests of finality and

          efficiency require that the trial courts not

          consider such late-tendered evidentiary mate-

          rial, no matter what the contents thereof may

          be.'"   (Emphasis in original.)   Stringer, 351
Ill. App. 3d at 1141, 815 N.E.2d at 481,

          quoting Gardner v. Navistar International

          Transportation Corp., 213 Ill. App. 3d 242,

          248-49, 571 N.E.2d 1107, 1111 (1991).

          Accordingly, because Dawn failed to reasonably justify

why Kimberly's affidavit was not available or unobtainable at the


                              - 13 -
time of the March 2009 summary-judgment hearing, we conclude that

the court did not abuse its discretion by denying Dawn's motion

to reconsider.

                         III. CONCLUSION

          For the reasons stated, we affirm the trial court's

grant of summary judgment in Greg's favor.

          Affirmed.

          KNECHT, P.J., and POPE, J., concur.




                             - 14 -